3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action, not repeated below are withdrawn in view of the arguments and amendment of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,5,8,16-18,21,24,31-34,36,39 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 17 and 32, The claims should replace “pinholes, wherein the one or more absorbers are disposed within the one or more pinholes;”  with - - pinholes which have been filled with the absorbers and the antireflective coatings; - -  
	Also “absorbers disposed within the one or more pinholes” with - - absorbers and antireflection coatings disposed within the one or more pinholes-  -




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. CN 104298068 and Clifford et al., “Compensation methods using a new model for buried defects in extreme ultraviolet lithography masks” Proc SPIE Vol. 7823 article 78230V (11 pages) (09-2010), in combination with Kim et al. 20160116835.
Clifford et al., “Compensation methods using a new model for buried defects in extreme ultraviolet lithography masks” Proc SPIE Vol. 7823 article 78230V (11 pages) (09-2010) illustrates  the side view and top view of an EUV mask having an two dimensional array of absorbers formed on the reflective multilayer.



    PNG
    media_image1.png
    221
    538
    media_image1.png
    Greyscale


Jin et al. CN 104298068 (machine translation attached) teaches in figure 1 an EUV mask including a low expansion substrate (10), Mo/Si reflective multilayer (11/12), a capping layer (13) or Ru or SiO2, a recess in the reflective multilayer with a Cr or TaN absorber (16) and an antireflection coating (15) [0027-0028]. 

    PNG
    media_image2.png
    164
    367
    media_image2.png
    Greyscale

Kim et al. 20160116835 teaches with respect to figure 12A and 12B, the alternating Mo/Si  with a capping layer (130) of Ru, Ni or Ir, which are etched down to the substrate to define light absorbing areas (CLA). The reflective patterns may be connected to prevent collapse [0163-0168]. Figure 4-9D teaches reflective masks including a substrate (110), a reflective multilayer (120) with bilayers, trilayers or higher of high and low refractive indices (120a/120b). This is covered with a capping layer (130) of Ru, Ni, Ir, RuSi, or RuSiN compounds. These are etched to form trenches in the capping and reflective multilayer to the desired depth.  The absorption pattern (150) can be formed by filling with Ta absorbers to be level with the capping layer to reduce shadowing, which allow the angle EUV on the mask to be increased which increases the resolution of the EUV system and allows the critical dimension differences to be reduced, auxillary trenches (141-144) partitioned by a support patterns (160) which may be too small (not configured to) to be transferred in the resist/exposure target [0093-0154, particularly 0093-0116].

    PNG
    media_image3.png
    380
    406
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    380
    408
    media_image4.png
    Greyscale


It would have been obvious to one skilled in the art to modify the mask of Clifford et al., “Compensation methods using a new model for buried defects in extreme ultraviolet lithography masks” Proc SPIE Vol. 7823 article 78230V (11 pages) (09-2010) by forming the absorber and antireflective layer so they were recessed into the reflective multilayer with the top of the antireflection layer and the capping layer being coplanar as in Jin et al. CN 104298068 to reduce the shadowing during exposure as taught in Kim et al. 20160116835. 
	Alternatively, it would have been obvious to one skilled in the art to modify the mask of Jin et al. CN 104298068 by forming an array of the recessed absorber patterns as is known in the art from Clifford et al., “Compensation methods using a new model for buried defects in extreme ultraviolet lithography masks” Proc SPIE Vol. 7823 article 78230V (11 pages) (09-2010) with the benefit of reducing the shadowing during exposure as taught in Kim et al. 20160116835 for each of the absorbers. 
	The applicant argues that the examiner has not established that the claims are obvious. This is a new rejection and the basis for the combination is clearly set forth in the references. The size and shape of the pinholes is not specified in the claims or discussed in the specification.

Claims 17-18,21,24,31-34,36,39 and 46 are allowable over the prior art (but rejected under 35 USC 112) as the wave-front aberration detection processes disclosed in the prior art cited (Kato et al. 20090268188 and  Zhang et al. 20140063490 use a dark field mask, where the pinholes are either reflect or transmit the light and the other areas of the mask, while the claims use a bright field mask as the absorber in the pinhole areas are embedded in the reflective multiayer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 19, 2022